Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered July 13, 2015. The order, insofar as appealed from, denied in part the motion of plaintiff to settle the record on appeal.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs and the motion is granted in its entirety.
Same memorandum as in OneWest Bank, FSB v Spencer ([appeal No. 1] 145 AD3d 1488 [2016]).
Present—Carni, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.